DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on July 21, 2022 is insufficient to overcome the rejection of claims 1, 2 and 4-9 because the added limitation [claim 3] is unable to understand [see the following explanations].
Therefore, Claims 1, 2 and 4-9 continue to be rejected by 35 USC 112, second paragraph.  See the Following explanation:

	Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 1, 
The recitations of “wherein for detecting the high-pressure oscillation it is checked, by the control unit, whether the high pressure oscillation has occurred, which includes the high pressure - within the oscillation time interval - originating from a predetermined oscillation limit value below a high pressure target value having exceeded the high pressure target value and having subsequently dropped to a predetermined oscillation end value below the high pressure target value” renders the claim indefinite; since it is not clear that what the applicant would like to do in this limitation? The Applicant is required to clarify the following:
What is the meaning of “wherein for detecting the high-pressure oscillation it is checked…”? 
What is the meaning of “…the high pressure…originating from a predetermined oscillation limit value below a high pressure target value having exceeded the high pressure target value and having subsequently dropped to a predetermined oscillation end value below the high pressure target value”? 
Applicant is required to explain or verify the bold and underlined words; and
Applicant is further required to clarify that the high pressure is originating from a predetermined oscillation limit value to what?
In Claims 8 and 9: see rejection in claim 1.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2 and 4-9, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DOLKER (US 2020/0116097 A1) [hereinafter ‘097 Reference].  
	Regarding claim 1, note Figure 1-5, ‘097 Reference discloses a method for operating an internal combustion engine (1) with a high pressure accumulator (17) for a fuel injection system (3), the method comprising the steps of: monitoring, in a time-dependent manner, a high pressure in the fuel injection system (3) [abstract]; conducting a check, at a high pressure-dependent starting time point, as to whether a continuous injection detection is to be carried out [para. 0009, and 0016]; and checking whether a high-pressure oscillation has occurred within an oscillation time interval prior to a starting time [para. 0012-0014], wherein for detecting the high-pressure oscillation it is checked, by the control unit, whether the high pressure oscillation has occurred, which includes the high pressure -within the oscillation time interval- originating from a predetermined oscillation limit value below a high pressure target value having exceeded the high pressure target value and having subsequently dropped to a predetermined oscillation end value below the high pressure target value [para. 0012-0014].  Notes that a fluctuation measurement can only be made as a result of an oscillation, and the oscillation has to be determined within a time interval which described in para. 0012-0014.
	Regarding claim 2, as discussed in claim 1, ‘097 Reference also teaches wherein the continuous injection detection is: (a) carried out if the high-pressure oscillation is not detected within the oscillation time interval; and (b) is not carried out if the high-pressure oscillation is detected within the oscillation time interval [para. 0014 describes the continuous injection does not occur in the fluctuation time interval…and the continuous injection occurs in the fluctuation time interval (70 ms-100ms)]
	Regarding claims 4-7, as far as understood, ‘097 Reference also teaches the detection and comparison of the high pressure to the target value [see background/Summary, especially, para. 0010-0016].
	Regarding claims 8 and 9, as discussed in claim 1, ‘097 Reference further teaches at least one injector (15), a high-pressure pump (11), a fuel reservoir (7), at least one high-pressure accumulator (17), a high fuel pressure sensor (23), a control unit (21).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2 and 4--9, as far as understood, are rejected under 35 U.S.C. 103 as being unpatentable over DOLKER (US 2020/0116097 A1).
	As above discussion, ‘097 Reference meets all of the claim limitations of the presently claimed invention with the exception of being unclear with respect to a high-pressure oscillation has occurred within an oscillation time interval prior to a starting time.
However, according to at least Figures 1-5 and para. 0010-0016, ‘097 Reference teaches a fluctuation measurement can only be made as a result of an oscillation, and the oscillation has to be determined within a time interval which described in para. 0012-0014.
As such, the disclosure of ‘097 Reference has been considered to inherently possess the claimed checking whether a high-pressure oscillation has occurred within an oscillation time interval prior to a starting time.  Insofar as this not explicitly stated, claims 1, 2 and 4-9 are alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of mechanical engineering design because one skilled in this art is familiar to have determined and checked the high-pressure oscillation has occurred within an oscillation time interval prior to a starting time; and that normally has the laboratory facilities.  See also MPEP 2144.04. IV.A.  
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	

Response to Arguments
9.	Applicant's amendment filed on July 21, 2022 have been fully considered but it is not persuasive.  The Applicants have added the limitation of claim 3 in the independent claims 1, 8 and 9; and argued that applied prior art reference does not teach the claimed invention.  
In the Examiner position, however, the limitation of claim 3 is unclear and rejected by 35 USC 112, second paragraph.  Therefore, as far as understood, DOLKER invention have disclosed the claimed limitation as above discussions.
Claims 1, 2 and 4-9 continue to be rejected as set forth above.


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843. The examiner can normally be reached Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
September 22, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747


/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 23, 2022